URSTADT BIDDLE PROPERTIES INC. and THE BANK OF NEW YORK as Rights Agent Rights Agreement Dated as ofJuly 18, 2008 TABLE OF CONTENTS Section 1. CERTAIN DEFINITIONS 1 Section 2. EFFECTIVENESS OF AGREEMENT; APPOINTMENT OF RIGHTS AGENT 5 Section 3. ISSUE OF RIGHT CERTIFICATES 5 Section 4. FORM OF RIGHT CERTIFICATES 7 Section 5. COUNTERSIGNATURE AND REGISTRATION 7 Section 6. TRANSFER, SPLIT UP, COMBINATION AND EXCHANGE OF RIGHT CERTIFICATES; MUTILATED, DESTROYED, LOST OR STOLEN RIGHT CERTIFICATES 8 Section 7. EXERCISE OF RIGHTS; PURCHASE PRICE; EXPIRATION DATE OF RIGHTS 9 Section 8. CANCELLATION OF RIGHT CERTIFICATES 10 Section 9. RESERVATION AND AVAILABILITY OF SHARES; COVENANTS 11 Section 10. PREFERRED SHARES RECORD DATE; ETC 12 Section 11. ANTIDILUTION ADJUSTMENTS 13 Section 12. CERTIFICATE OF ADJUSTMENTS; WRITTEN NOTICE 21 Section 13. CONSOLIDATION, MERGER, SHARE EXCHANGE OR SALE OR TRANSFER OF ASSETS OR EARNING POWER 21 Section 14. FRACTIONAL RIGHTS AND FRACTIONAL SHARES 23 Section 15. RIGHTS OF ACTION 24 Section 16. AGREEMENT OF RIGHT HOLDERS 25 Section 17. RIGHT CERTIFICATE HOLDER NOT DEEMED A SHAREHOLDER 25 Section 18. CONCERNING THE RIGHTS AGENT 26 Section 19. MERGER OR CONSOLIDATION OR CHANGE OF NAME OF RIGHTS AGENT 26 Section 20. DUTIES OF RIGHTS AGENT 27 Section 21. CHANGE OF RIGHTS AGENT 29 Section 22. ISSUANCE OF NEW RIGHT CERTIFICATES 30 Section 23. REDEMPTION AND TERMINATION 30 Section 24. NOTICE OF PROPOSED ACTIONS 31 Section 25. NOTICES 32 Section 26. SUPPLEMENTS AND AMENDMENTS 33 Section 27. SUCCESSORS 34 Section 28. DETERMINATION AND ACTIONS BY THE DIRECTORS; ETC 34 Section 29. BENEFITS OF THIS AGREEMENT 34 Section 30. GOVERNING LAW 34 Section 31. COUNTERPARTS 34 Section 32. DESCRIPTIVE HEADINGS 35 Section 33. SEVERABILITY 35 EXHIBIT A ARTICLES SUPPLEMENTARY EXHIBIT B FORM OF RIGHT CERTIFICATE RIGHTS AGREEMENT RIGHTS AGREEMENT (this “Agreement”) dated as of July 18, 2008, between URSTADT BIDDLE PROPERTIES INC., a Maryland corporation (the “Corporation”), and THE BANK OF NEW YORK, a New York banking corporation (the “Rights Agent”). W I T N E
